DETAILED ACTION
Election/Restrictions

Restriction to one of the following groups of inventions is required under 35 U.S.C. 121:
I. Group 1: Claim(s) 1 - 10 drawn to a power source equipment circuit comprising port terminal, first-fourth transistors and first and second switches which is classified in class H03G, H03K.
  	II. Group 2: Claim(s) 34 - 38 drawn to a process comprising receiving a port current, receiving a threshold voltage and pass the port current which is classified in class G01R, H03K, H02J.  	
III. Group 3: Claim(s) 39 - 46 drawn to a process comprising passing current through a main transistor and a sense transistor comprising first-third current states which is classified in class G01R, G11C.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups 1, 2 and 3 are related as product and process of use or measuring.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group 1 can be used to perform functions different from that of 

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
  	Group 4 = Subcombination (A): Claims 12–21 are drawn to a transistor circuit comprising transistors section and switching circuitry which is classified in CPC class G01R, H03K, H02M.
Group 1 = combination (B) comprising of (A) and first other elements (D): Claims 1-10 are drawn to a power source equipment circuit comprising port terminal, transistors and switches which is classified in CPC class H03G, H03K.
	Group 5 = Combination (C) comprising of (A) and second other elements (E): Claims 22 – 33 are drawn to a power source equipment circuit comprising port terminal, transistors, switches, amplifiers, trans conductors and comparators which is classified in CPC class H03F, H03K, G05F.

3.	Inventions (A), (B) and (C) of Groups 1, 4 and 5 are related as combinations and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, subcombination is usable standalone and in various other combinations.  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single group of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been designated as generic.

There is a search and/or examination burden for the patentably distinct groups/species as set forth above because at least the following reason(s) apply: 
the species or groups of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter 
the species or groups of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or groups of patentably indistinct species.

Should applicant traverse on the ground that the species, or groups of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868